Citation Nr: 9906133
Decision Date: 03/04/99	Archive Date: 06/24/99

DOCKET NO. 97-03 104               DATE MAR 04, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Muskogee, Oklahoma

THE ISSUE

Entitlement to an increased rating for post-traumatic stress
disorder, currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel

ORDER TO VACATE

The veteran had active service from September 1950 to May 1952.


This matter came before the Board of Veterans' Appeals (Board) on appeal from
a September 1996 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in Muskogee, Oklahoma.

In a decision dated July 6, 1998, the Board denied entitlement to a
disability rating greater than 30 percent for post-traumatic stress disorder.

Subsequent to the July 6, 1998 Board decision, it was determined that
evidence was received by the VA prior to the entrance of that decision but
had not been associated with the claims file for the Board's review at that
time.

VA regulations provide that an appellate decision may be vacated by the Board
at any time on the request of the appellant or his representative, or on the
Board's own motion, when there has been a denial of due process. 38 C.F.R.
20.904(a) (1998). Here, the Board finds that its consideration of the
veteran's claim in its July 6, 1998 decision was not based on a complete
record, and hence it violated the veteran's due process rights. As such the
July 6, 1998 decision must be vacated.

Therefore, in order to assure due process of law and to afford the veteran
every equitable consideration, the Board's decision of July 6, 1998, as it
pertains to the issue of entitlement to a disability rating greater than 30
percent for post-traumatic stress disorder, is hereby vacated. 38 U.S.C.A.
7104(a) (West 1991); 38 C.F.R. 20.904. Accordingly, the case will be
transferred to another member of the Board for de novo review, and a new
decision will be entered as though the July 6, 1998 decision had not been
made.

ROBERT D. PHILIPP

Member, Board of Veterans' Appeals

- 2 - 

Citation Nr: 9820541  
Decision Date: 07/06/98    Archive Date: 07/13/98

DOCKET NO.  97-03 104 )     DATE
     )
     )


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:The American Legion


ATTORNEY FOR THE BOARD

Elizabeth Gallagher, Associate Counsel




INTRODUCTION

The veteran had active service from September 1950 to May 
1952.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from the September 1996, and subsequent, 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Muskogee, Oklahoma.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in essence, that the symptoms and loss 
of function attributable to his post-traumatic stress 
disorder warrant a 50 percent disability rating.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that
the preponderance of the evidence is against the assignment 
of a disability rating greater than 30 percent for post-
traumatic stress disorder.


FINDINGS OF FACT

1.    The evidence of record is sufficient to render an 
equitable decision concerning the veterans current appeal.

2.  The veterans post-traumatic stress disorder is 
manifested by isolative behavior, intrusive recollections, 
sleep disturbance, anxiety, depression, flat affect, impaired 
concentration and memory, and difficulty with interpersonal 
relationships.  
CONCLUSION OF LAW

A disability rating greater than 30 percent for post-
traumatic stress disorder is not warranted at this time.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1997);  
38 C.F.R. Part 4, §§ 4.126, 4.130, Code 9411(1997).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA determines disability evaluations through a schedule 
of ratings which is based on the average impairment of 
earning capacity resulting from specific service-connected 
disabilities.  Separate Diagnostic Codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When 
evaluating a mental disorder, the rating agency considers the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veterans capacity for 
adjustment during the periods of remission.  An evaluation is 
assigned based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiners assessment of the level of disability at the 
moment of the examination.  The rating agency considers the 
extent of social impairment, but does not assign an 
evaluation solely on the basis of social impairment.  
38 C.F.R. § 4.126 (1997).

The veterans post-traumatic stress disorder is currently 
rated as 30 percent disabling under Diagnostic Code 9411.   
Code 9411 provides that ratings will be assigned for post-
traumatic stress disorder based upon the general rating 
formula for rating mental disorders described in 38 C.F.R. 
§ 4.130.  Prior to November 7, 1996, disability ratings for 
post-traumatic stress disorder were assigned based upon the 
following guidelines:  a 100 percent disability evaluation 
could be assigned when the attitudes of all of a veterans 
contacts, except the most intimate, were so adversely 
affected as to result in virtual isolation in the community; 
or, when a veteran exhibited totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thoughts or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or, when 
a veteran exhibited symptoms rendering the veteran 
demonstrably unable to obtain or retain employment.  A 70 
percent disability evaluation was assignable when the 
veterans post-traumatic stress disorder symptoms severely 
impaired his ability to establish and maintain effective or 
favorable relationships with people, and were so severe and 
persistent as to severely impair his ability to obtain or 
retain employment.  A 50 percent evaluation was assignable 
when the post-traumatic stress disorder symptoms resulted in 
considerable impairment in the ability to establish or 
maintain effective or favorable relationships with people, 
and resulted in such a reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable 
industrial impairment.  A 30 percent evaluation was 
assignable when the post-traumatic stress disorder symptoms 
resulted in definite impairment in the ability to establish 
or maintain wholesome relationships with people, and resulted 
in such a reduction in initiative, flexibility, efficiency 
and reliability levels as to produce definite industrial 
impairment.  38 C.F.R. § 4.132, Code 9411(prior to November 
7, 1996).  

Effective November 7, 1996, mental disorders, such as post-
traumatic stress disorder, are assigned disability ratings 
based on a revised general rating formula described at 
38 C.F.R. § 4.130.  That formula provides that mental 
disorders resulting in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name, will be assigned a 100 percent disability rating.  
Mental disorders resulting in occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation;  obsessional rituals 
which interfere with routine activities;  speech 
intermittently illogical, obscure, or irrelevant;  near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively;  
impaired impulse control (such as unprovoked irritability 
with periods of violence);  spatial disorientation;  neglect 
of personal appearance and hygiene;  difficulty in adapting 
to stressful circumstances (including work or a worklike 
setting);  inability to establish and maintain effective 
relationships, will be assigned a 70 percent disability 
rating.  Mental disorders resulting in occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect;  circumstantial, 
circumlocutory, or stereotyped speech;  panic attacks more 
than once a week;  difficulty in understanding complex 
commands;  impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks);  impaired judgment;  impaired abstract 
thinking;  disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships, will be assigned a 50 percent rating.  Mental 
disorders resulting in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events), will be assigned a 30 percent disability rating.  
38 C.F.R. § 4.130.

While the veterans claim was pending, the formula for 
evaluating post-traumatic stress disorder changed, as 
described above.  Therefore, in deciding this appeal, the 
Board will consider both formulas and, if there is a 
difference in outcome depending on which formula is used, the 
Board will apply the formula which will result in the higher 
disability rating for the veteran.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet.App. 55 (1994).  In 
applying this holding, the Board will only briefly address 
the past history of the veterans post-traumatic stress 
disorder, while emphasizing the present level of disability. 

In July 1996, the veteran filed a claim of entitlement to 
service connection for post-traumatic stress disorder.  He 
submitted a statement describing his stressors, which 
included, among others, working as an ambulance driver during 
the Korean Conflict, which involved handling many dead and 
dying soldiers, and finding the body bag containing one of 
his childhood friends who had been killed in combat.

He was afforded a VA examination in August 1996.  He 
presented with complaints of avoidance behavior, intrusive 
thoughts of traumatic experiences in Korea triggered by 
certain sounds, movies, television programs, and the bombing 
of the Murrah Building in Oklahoma, difficulty with 
interpersonal relationship which severely hampered his job 
performance and caused him to take jobs that did not involve 
long-term personal contact, sleep disturbances, and a history 
of nightmares and night sweats.  He reported that he had been 
married twice, and that his second wife died in 1986 after 34 
years of marriage.  He further reported that he had worked as 
a traveling salesman for a paint company, then owned and 
operated a service station for several years.  He then 
changed to working as a mechanic and car body repairman until 
he quit work in 1990 due to problems with arthritis.  The 
examiner noted that the veterans post-traumatic stress 
disorder symptomatology was minimal.  He found that the 
veteran had some difficulty with relationships, some 
difficulty with sleep disturbances, and some intrusive 
thoughts about his childhood friend who died in Korea.  The 
Axis I diagnosis was post-traumatic stress disorder.  The 
veterans Global Assessment of Functioning (GAF) was found to 
be 70 to 75.

In September 1996, the RO granted service connection for 
post-traumatic stress disorder, and assigned a 10 percent 
disability rating effective from July 31, 1996, the date of 
the veterans claim.  The veteran filed a notice of 
disagreement and appealed to this Board.

In support of his claim, the veteran submitted statements 
from his private physician, Stuart B. Simon, M.D., of Norman, 
Oklahoma, which were received by the RO in January, June and 
October 1997.  Dr. Simon stated that he had evaluated the 
veteran in 1996.  He noted that after his discharge from 
service, the veteran took mostly part time jobs, and 
positions in which he would not have to maintain long term 
relationships with co-workers and customers, because he had 
difficulty allowing himself to become close with others.  The 
doctor further noted that the veteran had mood lability, with 
depression as his prominent mood feature.  He stated that the 
veteran experienced panic-like symptoms immediately if things 
went wrong in his life.  He further stated that the veterans 
affect was bland, and that he had loss of concentration and 
mild to moderate impairment of recent memory.  He reported 
that the veteran complained of a history of sleep loss due to 
recurrent thoughts of the traumatic events he experienced 
during the Korean Conflict, particularly of the incident in 
which he discovered the body bag containing his childhood 
friend.  He listed the veterans GAF as 60 for the current 
year, and 65 for the previous year.

The veteran was afforded another VA examination in May 1997.   
He presented with complaints of isolative behavior, and 
intrusive recollections triggered by such things as certain 
small noises, and the television coverage of the bombing of 
the Murrah Building in Oklahoma City.  He reported that he 
was socially isolative, and experienced periods of depression 
cycling with periods of increased activity. The examiner 
noted that the veterans grooming was poor, his affect was 
flat, and his mood euthymic. His thoughts were logical and 
sequential, without suicidal or homicidal ideation, or any 
perceptual abnormalities.  He was oriented times three.  His 
short term memory was found to be intact, but his 
concentration was found to be impaired.  He reported a past 
history of alcohol abuse.  He stated that he had never been 
treated for any psychiatric illness.  His current and prior 
years GAF score was found to be approximately 65.  His Axis 
I diagnoses were bipolar disorder  type II, post-traumatic 
stress disorder, and a history of alcohol dependence.  

While the veterans appeal was pending, the formula for 
evaluating post-traumatic stress disorder changed, as 
described above.  In June 1997, the RO increased the 
disability rating for the veterans post-traumatic stress 
disorder from 10 percent to 30 percent, effective from July 
31, 1996.  In so doing, the RO evaluated the veterans case 
under the new criteria and determined that a 30 percent 
disability rating was appropriate given the veterans 
symptomatology.

Upon consideration of all the evidence of record, the Board 
has concluded that the ROs assignment of a 30 percent 
disability rating for post-traumatic stress disorder was 
correct, and that the disability rating should not be further 
increased.  The VA examiners found no more than mild 
impairment due to post-traumatic stress disorder, as 
indicated by the GAF ranges they assigned, which were from 65 
to 75.  The veterans private physician assigned a GAF of 60, 
indicating moderate impairment.  In reaching its conclusion 
that the 30 percent disability rating should not be increased 
at this time, the Board noted that as of the date of his May 
1997 VA psychiatric examination, the veteran was not 
receiving any psychiatric treatment for his post-traumatic 
stress disorder symptomatology other than the anti-depressant 
medication he was prescribed.  While the veterans private 
physician noted that he experienced panic-like symptoms when 
things go wrong, that does not amount to a diagnosis of panic 
attacks.  Further, although the examiners noted the veteran 
had a flat or bland affect, which is one of the criteria for 
a 50 percent disability rating, the Board finds that his 
overall level of current impairment is appropriately rated as 
30 percent disabling.  Therefore, the appeal is denied.  

The evidence with regard to this matter is not so evenly 
balanced as to raise doubt as to any material issue.  
38 U.S.C.A. § 5107.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as 
current clinical manifestations and the effect the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.16 (1997).  Further, the Board has found that 
in this case the disability picture is not so exceptional or 
unusual as to warrant an evaluation on an extraschedular 
basis. 


ORDER

Entitlement to a disability rating greater than 30 percent 
for post-traumatic stress disorder is denied.



           
ROBERT D. PHILIPP     
     Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
